Name: Commission Regulation (EEC) No 1014/86 of 8 April 1986 altering the coefficient relating to the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: cooperation policy;  plant product
 Date Published: nan

 9 . 4. 86 Official Journal of the European Communities No L 94/ 19 COMMISSION REGULATION (EEC) No 1014/86 of 8 April 1986 altering the coefficient relating to the differential amounts for colza, rape and sunflower seed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 1474/84 (4), and, in particular, Article 2a (2) thereof, Whereas the central rates of the various currencies forming the European Monetary System were altered with effect from 7 April 1986 ; whereas the coefficient referred to in Article 2a (2) of Regulation (EEC) No 1569/72 must be altered accordingly ; whereas such alteration must be applicable with effect from 9 April 1986 ; HAS ADOPTED THIS REGULATION : Article 1 The value of the coefficient referred to in Article 2a (2) of Regulation (EEC) No 1569/72 is hereby fixed at 1,083682. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 9 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 167, 25 . 7 . 1972, p. 9 . 4) OJ No L 143 , 30 . 5 . 1984, p. 4 .